Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Plummer on 15 July 2022.
The application has been amended as follows: 
Cancel claims 1-10
Election/Restrictions
Claims 11-30 are allowable. The restriction requirement between Inventions I, II, and III, as set forth in the Office action mailed on 10 February 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10 February 2022 is partially withdrawn.  Claims 11-20, directed to a method of welding using a three-dimensional printer, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-10, directed to a method of welding using a three-dimensional printer, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Albrecht (US 2015/0021815 A1) was presented in a previous Office Correspondence. Albrect teaches a method (Title; Abstract), comprising:
holding a first (14) and a second (16) part in relative position with respect to one another such that an end of the first part is adjacent to and faces an end of the second part (Fig 1);
moving a three-dimensional (3D) printer (18) along a movement path while the first (14) and the second (16) part are held in the relative position (Fig 1; [0033]); and
depositing first (37) and second (41) sets of drops of a liquid metal onto the first (14) and the second (16) part using the 3D printer (18) while the first part (14) and the second part (16) are held in the relative position (Fig 1; [0033],
wherein the first (37) and second (41) sets of the drops are deposited in a first
direction, and the first (37) and the second (41) sets of the drops are arranged
in a second direction that is different from the first direction (Fig 1).
	However, the prior art does not teach or fairly suggest the first and second drops are aligned, wherein the second set of drops is positioned closer to a beginning of the depositing of the first set of drops than to an end of the depositing of the first set of drops.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE BERSABAL/Examiner, Art Unit 3726              


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726